BETTS, District Judge.
The defence establishes a case of unqualified plunder and purloining of a part of the cargo by the libel-lant on the arrival of the ship in this port; and the circumstances afford strong reason to believe that the theft was committed with deliberation, and in pursuance of a pre-con-sidered arrangement. Such gross dereliction of duty to the ship completely annihilates all claim to wages, without regard to the value of the property stolen. Cons, del Mare, cc. 167, 173. The mere embezzlement of cargo, or the Improper use of it, or the doing an injury to it through fraud or negligence, is cause of forfeiture of wages, although it is ordinarily visited only by an abatement of wages to the amount of the ship’s loss. Mason v. The Blaireau, 2 Cranch, [6 U. S.] 267; Abb. Shipp. 652. See, also, the case of Scott v. Russell, [Case No. 12,546.] But a case of premeditated thieving draws after it the forfeiture of all wages due the mariner upon the voyage. This penalty is no more severe than is appropriate to the offence. The wrong is one for which the master would be fully justified in discharging the seaman from the ship during the voyage; and offences of that class may always carry with them a forfeiture of wages. Abb. Shipp. 652. Libel dismissed with costs.